Citation Nr: 0702891	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired in July 1991, after more than 25 years 
of active honorable service.  He died in July 2003.  

The appellant is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO.

In July 2005, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Later that month, the appellant was 
notified of that decision, as well as her appellate rights.  
However, a notice of disagreement was not received with 
which to initiate an appeal.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  Accordingly, the Board has no 
jurisdiction over that issue and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2006).  

In May 2006, the appellant had a hearing at the RO before 
the undersigned Veterans Law Judge.  In addition to VA 
burial benefits, the appellant testified that she was 
seeking VA dependency and indemnity compensation for the 
cause of the veteran's death.  The Veterans Law Judge noted 
that such issue was not before the Board; however, she 
informed the appellant, generally, of the type of 
information and evidence necessary to substantiate such a 
claim.  The appellant responded that she had such evidence.
Following the hearing, the RO received the appellant's 
request to reopen her claim of service connection for the 
cause of the veteran's death.  

On two occasions in October 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate a claim for service connection for the cause 
of the veteran's death.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also provided her a telephone number, computer 
site, and address where she could get additional 
information.  

Although the appellant has not responded to those notices, 
she still has time to do so.  

In this regard, the Board notes the outcome of the claim 
for service connection for the cause of the veteran's death 
could affect future claims for VA benefits.  


FINDINGS OF FACT

1.  The veteran died in July 2003 as the result of a 
myocardial infarction due cardiovascular disease.

2.  The veteran died in the emergency room of a military 
medical facility and was buried in a national cemetery.

3.  At the time of the his death, the veteran had 
established service connection for otitis media with 
hearing loss and for the residuals of fractured nose, each 
evaluated as noncompensable. 
4.  At the time of his death, the veteran was not receiving 
VA pension or compensation benefits and had no active 
claims for such benefits.


CONCLUSION OF LAW

The requirements for entitlement to VA burial benefits have 
not been met.  38 U.S.C.A. §§ 2302, 2303, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the appellant in the development of her claim for 
VA burial benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In March 2004, the RO received the appellant's Application 
for Burial Benefits (VA Form 21-530).  In the instructions 
for completing that form, the appellant was notified, 
generally, of the definition of and criteria for obtaining 
burial benefits; a plot allowance; and transportation 
expenses.  

In April 2004, the RO also notified the appellant of the 
information and evidence necessary to support a claim for 
VA dependency and indemnity compensation, death pension, 
and accrued benefits.  In so doing, it specifically 
requested information regarding the veteran's burial 
expenses.

The RO notified the appellant and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
appellant's possession that pertained to her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
appellant's responsibility to make sure that it received 
all of the requested records which weren't in possession of 
the Federal government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

In its May 2004 letter, the RO also listed the reasons why 
it could not grant the appellant VA burial benefits.

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text 
of those laws and regulations.  Moreover, the SOC notified 
the appellant and her representative of the evidence which 
had been obtained in support of the appeal.  

In reviewing this appeal, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need to 
notify an appellant of a disability rating and an effective 
date for the award of benefits if the claim is granted.  

To the extent that Dingess/Hartman applies to a claim for 
VA burial benefits, the Board notes that in October 2006, 
the RO informed the appellant of the Court's considerations 
in that decision.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claim for VA burial 
benefits.  It appears that all relevant evidence identified 
by the appellant has been obtained and associated with the 
claims folder.  In this regard, she has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support that claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue on appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with her claim for VA burial 
benefits.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  



II.  The Facts and Analysis

A burial allowance is payable under certain circumstances 
to cover the burial and funeral expenses of a veteran and 
the expense of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. 

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§ 3.1600(a) (2006).  As noted above, however, service 
connection has not been established for the cause of the 
veteran's death.  

If a veteran's death is not service-connected, entitlement 
to VA burial benefits is based upon the following 
conditions: (1) at the time of his death, the veteran was 
in receipt of pension or compensation; or, (2) the veteran 
had an original or reopened claim for either benefit 
pending at the time of the veteran's death, and there was 
sufficient evidence on file on the date of his death to 
have supported an award of compensation or pension prior to 
his death; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

A sum may also be paid toward burial and funeral expenses 
if the veteran dies of non-service-connected causes while 
properly hospitalized by or through VA.  38 U.S.C.A. § 
2303(a); 38 C.F.R. § 3.1600(c).  

Even if the veteran is not properly hospitalized by VA, 
benefits may still be paid if he dies while traveling under 
a proper prior authorization at VA's expense to or from a 
specific place for the purpose of examination, treatment or 
care.  38 C.F.R. § 3.1605.

When a veteran dies from nonservice-connected causes, a 
certain amount may be paid as a plot or interment 
allowance.  However, such an allowance is not warranted 
where the veteran is buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

Where a veteran dies as the result of a service-connected 
disability, or at the time of death was in receipt of 
disability compensation (or but for the receipt of military 
retired pay or nonservice-connected disability pension 
would have been entitled to disability compensation at time 
of death ), there is payable, in addition to the burial 
allowance, an amount for the cost of transporting the body 
to the national cemetery for burial.  38 C.F.R. 
§ 3.1600(g).  

In this case, the veteran died in July 2003, as the result 
of a myocardial infarction due to cardiovascular disease.  
He died in the emergency room of a military medical 
facility; and there was no evidence of VA involvement, 
either for the purposes of transportation or treatment.

The appellant claimed the body, and the veteran was buried 
in a national cemetery.  The appellant paid the associated 
funeral costs, including those for the casket, 
transportation of the body, and memorial service.

At the time of his death, the veteran was not receiving VA 
pension.  Although service connection was in effect for the 
residuals of a fractured nose and for otitis media with 
hearing loss disability, he was not entitled to receive 
compensation, as each disability was evaluated as 
noncompensable.  In this regard, there was no evidence that 
at the time of his death the veteran had an original or 
reopened claim pending for an award of VA compensation or 
pension for any disability.  

Under such circumstances, there is no provision in the 
pertinent law and regulations which permit a grant of VA 
burial benefits.  Indeed, the competent evidence of record 
is overwhelmingly against the appellant's claim.  
Therefore, the appeal is denied.  

ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


